TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 19, 2014



                                       NO. 03-14-00263-CV


                                   Richard Chadwick, Appellant

                                                v.

                                  Austin Trust Company, Appellee




          APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                DISMISSED FOR WANT OF PROSECUTION --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on January 14, 2014. Having

reviewed the record, the Court holds that Richard Chadwick has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.